Hile, C. J.
This was a suit by a real-estate broker or agent, to recover commissions. The uncontroverted evidence shows, that the plaintiff was located, with an office and- place of business, in Quitman, Brooks county, Georgia; that as such he negotiated and consummated a sale for the defendant of a plantation located in Grady county, Georgia, and that pending the negotiations he visited the latter county, for the purpose of making the sale. He had paid his occupation tax in Brooks county, as a real-estate broker or agent, but he had not paid any tax as such in the county of Grady. The Civil Code (1910), § 971, provides for a tax upon such brokers or agents as follows: “Upon every person or firm engaged in the business of buying or selling real estate on commission, . . the sum of ten dollars for each county in which he or they may conduct said business.” Held: Under this section of the code and the admitted facts, a nonsuit was properly awarded. Ford v. Thomason, 11 Ga. App. 359 (75 S. E. 269).

Judgment affirmed.